                                                                          Page 1 of 3

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


CALVIN EARL SUGGS, JR.,

      Plaintiff,

vs.                                              Case No. 4:18cv413-WS/CAS

MOORE HAVEN CORRECTIONAL
FACILITY, et al.,

     Defendants.
___________________________/


                    REPORT AND RECOMMENDATION

      Mr. Suggs has attempted to initiate a case in this Court challenging

the conditions of confinement at Moore Haven Correctional Facility. ECF

No. 1. Plaintiff’s complaint is not on the proper complaint form, and

Plaintiff did not pay the filing fee for this case or submit an in forma

pauperis motion. Nevertheless, it appears that both Plaintiff and any

Defendants which may properly be named in this case are located in

Moore Haven, Florida. Judicial notice is taken that Moore Haven is located

within the Middle District of Florida and is not within the territorial

jurisdiction of this Court. Thus, Plaintiff’s complaint has been filed in the
                                                                         Page 2 of 3

wrong district and venue is not appropriate here because none of the

Defendants reside within the Northern District of Florida and none of the

events giving rise to the claim occurred here. 28 U.S.C. § 1391(b). The

proper forum for this action pursuant to 28 U.S.C. § 1391(b) and 28 U.S.C.

§ 89(b) is in the United States District Court for the Middle District of

Florida, Fort Myers Division.

      When a case is filed in the wrong division or district, the venue

statute provides that the district court “shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it

could have been brought.” 28 U.S.C. § 1406(a). A court may raise the

issue of defective venue sua sponte, but should not dismiss an improperly

filed case for lack of venue without giving the parties an opportunity to

respond. Kapordelis v. Danzig, 387 F. App’x 905, 906 (11th Cir. 2010);

Lipofsky v. New York State Workers Comp. Bd., 861 F.2d 1257, 1259

(11th Cir. 1988). Justice is better served by transferring this case rather

than dismissing it. There is no need for a hearing prior to directing

transfer. Should Mr. Suggs object to this recommendation, he must file

objections as explained below in the Notice.



Case No. 4:18cv413-WS/CAS
                                                                      Page 3 of 3

RECOMMENDATION

      In light of the foregoing, and pursuant to 28 U.S.C. §§ 1406(a), it is

respectfully RECOMMENDED that this case be transferred to the United

States District Court for the Middle District of Florida, Fort Myers Division,

for all further proceedings, including a determination of whether Plaintiff

should be required to pay the filing fee for this case.

      IN CHAMBERS at Tallahassee, Florida, on October 30, 2018.



                                   s/   Charles A. Stampelos
                                   CHARLES A. STAMPELOS
                                   UNITED STATES MAGISTRATE JUDGE


                         NOTICE TO THE PARTIES

      Within fourteen (14) days after being served with a copy of this
Report and Recommendation, a party may serve and file specific
written objections to these proposed findings and recommendations.
Fed. R. Civ. P. 72(b)(2). A copy of the objections shall be served upon
all other parties. A party may respond to another party’s objections
within fourteen (14) days after being served with a copy thereof. Fed.
R. Civ. P. 72(b)(2). Any different deadline that may appear on the
electronic docket is for the Court’s internal use only and does not
control. If a party fails to object to the Magistrate Judge’s findings or
recommendations as to any particular claim or issue contained in this
Report and Recommendation, that party waives the right to challenge
on appeal the District Court’s order based on the unobjected-to
factual and legal conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636.

Case No. 4:18cv413-WS/CAS
